Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 RAM Holdings Ltd. RAM Reinsurance Company Ltd. 46 Reid Street, Hamilton Bermuda www.ramre.com RAM Holdings Announces Commutation of $10.6 Billion Par MBIA Portfolio including $6.8 Billion Par of Structured Finance Transactions HAMILTON, Bermuda, December 1, 2008 (BUSINESS WIRE) RAM Holdings Ltd. (Nasdaq:RAMR) today announced that its operating subsidiary, RAM Reinsurance Company Ltd. ("RAM Re") has entered into a Commutation Agreement, effective
